     Case 19-34192-hdh7 Doc 14 Filed 03/28/20                            Entered 03/28/20 23:27:38            Page 1 of 3

Information to identify the case:
Debtor 1              John Allen Petty                                            Social Security number or ITIN   xxx−xx−4113
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Texas

Case number: 19−34192−hdh7



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           John Allen Petty

                                                                          By the court: Harlin DeWayne Hale
           3/25/20                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-34192-hdh7 Doc 14 Filed 03/28/20             Entered 03/28/20 23:27:38        Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 19-34192-hdh7 Doc 14 Filed 03/28/20                         Entered 03/28/20 23:27:38                Page 3 of 3
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-34192-hdh
John Allen Petty                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 26, 2020
                                      Form ID: 318                       Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 28, 2020.
db             +John Allen Petty,    2032 Westchester Dr.,    Garland, TX 75041-1537
18839471       +Mercury/FBT,    Attn: Bankruptcy,   Po Box 84064,    Columbus, GA 31908-4064
18839474       +Progressive Leasing,    P.O. Box 413110,    Salt Lake City, UT 84141-3110
18857240       +Square Capital,    c/o RMS,   PO Box 19253,    Minneapolis, MN 55419-0253
18839475       +Title Max,   6503 Westminster Ave,    Westminster, CA 92683-3625

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +EDI: RMSC.COM Mar 27 2020 03:48:00      Synchrony Bank,      c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
18839464        EDI: CBCSI.COM Mar 27 2020 03:48:00       CBCS,    P.O. Box 163279,    Columbus, OH 43216-3279
18839463       +EDI: CAPITALONE.COM Mar 27 2020 03:48:00        Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
18839466       +EDI: CRFRSTNA.COM Mar 27 2020 03:48:00       Credit First National Association,
                 Attn: Bankruptcy,    Po Box 81315,   Cleveland, OH 44181-0315
18839467        EDI: DISCOVER.COM Mar 27 2020 03:48:00       Discover Financial,     Attn: Bankruptcy Department,
                 Po Box 15316,   Wilmington, DE 19850
18839469        E-mail/Text: bankruptcynotification@ftr.com Mar 27 2020 00:00:12         Frontier Communication,
                 Attn: Bankruptcy,    19 John St.,   Middletown, NY 10940
18839468       +EDI: AMINFOFP.COM Mar 27 2020 03:48:00       First PREMIER Bank,     Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
18839465        EDI: JPMORGANCHASE Mar 27 2020 03:48:00       Chase Bank,     P.O. Box 15298,
                 Wilmington, DE 19850
18839470       +E-mail/PDF: resurgentbknotifications@resurgent.com Mar 27 2020 00:01:09
                 LVNV Funding/Resurgent Capital,    Attn: Bankruptcy,     Po Box 10497,
                 Greenville, SC 29603-0497
18839472       +EDI: MID8.COM Mar 27 2020 03:48:00      Midland Funding,      2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
18839473        EDI: PRA.COM Mar 27 2020 03:48:00      Portfolio Recovery,      Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
18839650       +EDI: PRA.COM Mar 27 2020 03:48:00      PRA Receivables Management, LLC,       PO Box 41021,
                 Norfolk, VA 23541-1021
                                                                                                 TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 25, 2020 at the address(es) listed below:
              Nicholas M Wajda   on behalf of Debtor John Allen Petty nick@recoverylawgroup.com,
               3606@notices.nextchapterbk.com;r47098@notify.bestcase.com
              Scott M. Seidel   scott.seidel@earthlink.net,
               susan.seidel@earthlink.net;sms01@trustesolutions.net
              United States Trustee   ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 3
